Citation Nr: 1504083	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-37 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the period prior to April 19, 2013 for a chronic lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for the period since April 19, 2013 for a chronic lumbosacral strain.

3. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to service connection for a bilateral foot condition manifested by symptoms of constant burning pain and intermittent swelling, to include as due to or aggravated by service-connected chronic lumbosacral strain and radiculopathy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to December 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a bilateral foot condition, to include as due to service-connected chronic lumbosacral strain; continued the 10 percent evaluation currently assigned for a chronic lumbosacral strain, and; granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating, effective November 25, 2008. 

In April 2012, the Veteran testified during a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In February 2013, the Board remanded these issues for additional development while also noting that the Veteran claimed that a separate compensable rating was warranted for radiculopathy of his right lower extremity.

In January 2014, a rating decision increased the Veteran's evaluation for a chronic lumbosacral strain to 20 percent, effective April 19, 2013, the date of medical evidence showing worsening.  The Board notes that since the increase to 20 percent did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 20 percent for the period since April 19, 2013 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a January 2014 correspondence, the Veteran disagreed with the 20 percent rating and the assigned effective date of April 19, 2013, for the Veteran's 20 percent rating, noting that the Veteran filed his claim for an increased rating on January 29, 2007.  The Board notes that although the Veteran's representative characterized this claim as a disagreement with the effective date of the 20 percent rating, this was essentially an increased rating claim for the period prior to April 19, 2013.

Additionally, the Board also notes that while the Veteran noted the date of the initial claim for increase was January 29, 2007, an April 2007 rating decision continued the 10 percent rating for a chronic lumbosacral strain.  More than one year after this rating decision, the Veteran filed a new claim for increased rating which was received on December 30, 2008.  The Board notes that, under 38 C.F.R. § 3.400(o)(2) , an increased evaluation can be granted up to one year prior to the date of claim.  The issues have been recharacterized accordingly.

In April 2014, the Board referred the case to the Veterans Health Administration (VHA) of the VA for a medical opinion.  In September 2014 a VHA medical opinion was rendered.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issues of whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus and entitlement to a compensable rating for hearing loss of the left ear have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  For the period from October 29, 2001 to April 18, 2013, the Veteran's chronic lumbosacral strain was not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or doctor-prescribed incapacitating episodes during any 12 month period.

2.  For the period since April 19, 2013, the Veteran's chronic lumbosacral strain was not manifested by forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

3.  The Veteran has exhibited radiculopathy consistent with mild incomplete paralysis in the left lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

4.  The Veteran has exhibited radiculopathy consistent with mild incomplete paralysis in the right lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.

5.  A distinct bilateral foot disorder manifested by symptoms of constant burning pain and intermittent swelling disability was not present during active service and is not related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the period from October 29, 2001 to April 18, 2013 for a chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2014).

2.  The criteria for an evaluation in excess of 20 percent for the period since April 19, 2013 for a chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237- 5243 (2014).

3.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a separate 10 percent disability evaluation, but no higher, for radiculopathy of the right lower extremity are met throughout the period that a claim for a higher rating for chronic lumbosacral strain has been pending.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).

5.  A distinct bilateral foot disability manifested by symptoms of constant burning pain and intermittent swelling disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The RO provided notice to the Veteran in a February 2009 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  This letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, the reports of February 2002, February 2007, April 2009, April 2013 and August 2013 VA examinations and a September 2014 VHA medical opinion.  

The VA examination and VHA reports reflect that the February 2002, February 2007, April 2009, April 2013 and August 2013 VA examiners and the September 2014 VHA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Per the April 2014 Board instruction, the VHA reviewer in his September 2014 opinion, also addressed the specific questions related to the whether the Veteran's bilateral foot and radiculopathy of the right lower extremity conditions were etiologically related to his active duty military service, to include as secondary to the Veteran's service-connected lumbosacral strain or service-connected radiculopathy of the left lower extremity.  As such, the Board finds that the February 2002, February 2007, April 2009, April 2013 and August 2013 VA examination and September 2014 VHA reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in April 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

With the exception of treatment for friction blisters on his feet on two occasions in December 1992, there are no complaints, findings, or diagnosis pertaining to pain in either foot in the service treatment records. 

The Veteran sought treatment for back pain in October 1992, April 1993, October 1993, April 1994, and July 1993, there was either no mention of foot pain or it was explicitly noted that foot pain or pain below the knees was denied.  In April 1993, he sought treatment for pain on both sides of his right calf, which was diagnosed as a "?" 1st degree ligament strain, right ankle superior Achilles tendon.

In July 1993, he complained of a history of bilateral shin pain since one week prior which he believed were shin splints.  The diagnostic assessment was "? Bilateral stress fracture."  A hand written notation in a different color ink and different handwriting noted a diagnostic assessment of a tibial stress reaction.  

In April 1994, the Veteran reported recently reinjured his back on a truck and he complained of daily back pain with radiation to his pelvis and posterior legs.  

In July 1994, the Veteran experience frequent low back pain without radiation. 

VA and private treatment records currently associated with the claims file that date since 2001, and VA spine examination reports dated in February 2002 and February 2007, are negative for complaints, findings, or diagnosis pertaining to either foot.  In fact, the Veteran explicitly denied symptoms extending to his feet during the February 2002 examination.

A private motor nerve study from Dr. WT, dated on October 2008, shows a diagnostic impression of lumbar L4-5 radiculopathy of the bilateral lower extremities. 

A VA neurodiagnostic testing in November 2008 shows a diagnosis of L5-S1 radiculopathy of only the left lower extremity. 

A February 2009 VA treatment report noted that an EMG in October 2008 revealed mild sensory polyneuropathy affecting mainly his lower extremity and chronic left L5-S1 radiculopathy.

The Veteran underwent a VA examination in April 2009.  The Veteran reported that he had increased pain with activity.  His pain was located in his low back only and did not radiate.  There were no complaints of numbness but he did have pain that occasionally went into his hips.  He had no bowel or bladder changes and no complaints or urinary or fecal incontinence.  He used a cane on a daily basis.  When he was at school, he used a wheelchair to ambulate which was mostly because of his bilateral foot pain.  He used no back braces.  He had no unsteadiness or history of falling secondary to his back pain.  He complained of daily flare-ups of back pain that caused him to seek self-imposed bedrest when he returned home from his day's work.  On examination, his deep tendon reflexes were 2/4 in the bilateral patella and Achilles.  His distal neurovascular motor was intact.  He complained of pain in both of his feet when assessing distal sensation.  There were no palpable spasms.  The lumbar spine maintains its normal curvature.  Forward flexion of the lumbar spine was from 0 to 90 degrees with complaints of pain from 70 to 90 degrees of flexion.  Extension was from 0 to 10 degrees with complaints of pain at 10 degrees.  Right and left rotation was from 0 to 30 degrees with complaints of pain at 30 degrees.  Right and left flexion was from 0 to 30 degrees with complaints at 30 degrees.  His gait was antalgic.  He did not exhibit any increased fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  He did complain of increased pain on repetitive motion testing.  There was tenderness to palpation in the L4-5, L5-S1 areas of the bilateral lumbar spine.  The Veteran reported that around October 2008, he was at work and he noticed that his feet started to go numb.  Since that time, he had constant stabbing pain in both feet.  He reported that his treating physicians had not come up with anything besides "polyneuropathy of unknown etiology".  An EMG showed a left side radiculopathy with some mild polyneuropathy noted.  On examination of the feet exhibited a normal arch.  There was no pes planus.  His gait was markedly antalgic with complaints of pain.  There were no signs of any hallux valgus deformity.  The diagnosis was a lumbosacral strain and polyneuropathy of unknown etiology of the bilateral feet.  The examiner opined that the Veteran's current complaints of bilateral foot pain were not caused by his service-connected lumbosacral strain.  He had been worked up thoroughly by rheumatology and neurology without a definitive diagnosis of what was causing his foot pain.  His current complaints did not match any known dermatological pattern known to be caused by lumbar origins.

A February 2010 MRI of the lumbar spine demonstrated disc desiccation and a small right paracentral annular tear at L5-S1 contacting the S1 nerve root.

A March 2010 VA treatment record provided diagnoses of probable right lumbar radiculopathy/ right L5-S1 degenerative disc disease with annular tear per an MRI, chronic left lumbar radiculopathy and mild sensory polyneuropathy.

A March 2010 VA physical rehabilitation consultation shows that the Veteran complained of pain radiating from his low back, down his legs, and into his feet.  There was a notation of probable right radiculopathy.

An October 2012 x-ray of the bilateral feet revealed that pes planus was suspected bilaterally.  There was a mild hallux valgus deformity of the great toes.  

In an April 2013 letter, a private chiropractor opined that the Veteran's lumbar radiculopathy, low back and bilateral foot issues were service related.  He indicated that the conditions that the Veteran appeared to be suffering from appear related to a bilateral radiculopathy resulting from the lumbar spine and related L5/S1 disc pathology.  His injuries were chronic bilateral radiculopathies extending into both feet resulting from a service related condition.  He felt that the Veteran's complaints of bilateral feet and low back were adequately related to his service related injury.  The Veteran experienced low back pain extending across the lower lumbar area and extending into both of his lateral/posterior upper legs.  He noted continued numbness and tingling in both of his feet which had not improved.  The chiropractor indicated that it was more likely that the Veteran suffered a lumbar disc injury that had progressively worsened.  The disc injury was more likely the cause of the bilateral radiculopathy and the reason for his continued foot problems.  Disc injuries oftentimes led to localized pain, which was evident by the pain that traversed the lumbar area, and can cause nerve root compression leading to the findings of radiculopathy.  He felt that these injuries were consistent with the service related injury he described.  The physician concluded that the Veteran's condition was primarily low back disc pathology with a bilateral radiculopathy involving both legs, primarily the feet.

The Veteran underwent a VA examination in April 2013.  The Veteran reported having severe and present pain virtually every day since 1992.  He had chronic pain in the low back pain with radiation down both posterior leg and ankle.  His symptoms never totally resolve and often worsen.  An MRI in February 2010 demonstrated degenerative disc disease with nerve root fragments.  The Veteran reported flare-ups as he had pain on a daily basis which sometimes worsened.  He frequently missed work secondary to his back pain and had missed as much as 30 days in the year due to back pain.  On examination, forward flexion was from 0 to 45 degrees with painful motion beginning at 40 degrees.  Extension was from 0 to 10 degrees with painful motion beginning at 10 degrees.  Right and left lateral flexion was from 0 to 20 degrees with painful motion beginning at 20 degrees.  Right and left lateral rotation was from 0 to 25 degrees with painful motion beginning at 25 degrees.  The Veteran was able to perform repetitive-use testing with repetitions.  Post-test forward flexion ended at 45 degrees, extension ended at 10 degrees, right and left lateral flexion ended at 20 degrees and right and left lateral rotation ended at 20 degrees.  He had additional limitation in range of motion of the back following repetitive-use testing as well as functional loss and/or functional impairment of the thoracolumbar spine.  He had less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  His lumbar spine was painful to palpation.  He did not have guarding or muscle spasm of the back.  His muscle strength testing was normal and he did not have atrophy.  His reflexes were all normal.  His sensory examination noted decreased sensation in the bilateral lower leg/ankle and feet.  He also had diminished pinprick sensation to the bottom of both feet.  His straight leg raising test was negative.  He had no other signs or symptoms due to radiculopathy.  
The Veteran had intervertebral disc syndrome of the thoracolumbar spine which resulted in less than 1 week of incapacitating episodes over the past 12 months.  He used a brace to support his back and a cane to help support his walking on a daily basis.  No arthritis was documented and he did not have a vertebral fracture.  The Veteran reported that he missed 0 to 35 days per year due to incapacitating back pain.  He stated that he was recently laid off from a teaching job partly due to missing work.

The Veteran underwent a VA examination in April 2013 for his foot disability.  It was noted that the Veteran had a diagnosis of peripheral neuropathy of the feet which was diagnosed in January 1996.  The examiner concluded that the Veteran had a sensory polyneuropathy of unknown etiology that was diagnosed in 2008.  There was a greater than 50 percent likelihood that the symptoms were incurred in military service.

In July 2013, a VA AMC medical officer opined that the Veteran's claimed bilateral foot condition, to include constant burning pain and intermittent swelling, was less likely than not caused or aggravated by his service-connected lumbosacral strain, to include February 2010 MRI findings of disc desiccation and small right paracentral annular tear at L5-S1 contacting the S1 nerve root.  The examiner reasoned that there was a lack of anatomical correlation between the Veteran's lumbosacral spine strain and radiological findings and a high likelihood of endocrine etiology (hypothyroidism).  The examiner further noted that the Veteran's claimed foot condition, to include constant burning pain and intermittent swelling, was less likely than not proximately due to his anatomical condition of collapsed arches.  The examiner concluded that it was it was less likely than not that the Veteran's claimed foot condition, to include constant burning pain and intermittent swelling, incurred or was caused by his military service.  The examiner noted that the Veteran's clinical files and active duty files were silent on a clinical reason for this current condition.

The Veteran underwent a VA spine examination in August 2013.  It was noted that the Veteran had a diagnosis of a lumbar strain with no radiculopathy found on the examination.  The Veteran reported flare-ups sometimes with stiffness and chronic pain.  These flare-ups occurred 8 to 10 times per years and lasted 2 to 3 days.  When flare-ups occurred, he put himself to bed or took it easy.  On examination, forward flexion was from 0 to 70 degrees with objective evidence of painful motion beginning at 40 degrees.  Extension was from 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral flexion and right and left lateral rotation were from 0 to 20 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran indicated that he was unable to perform repetitive-use testing because his back pain was so severe.  The Veteran had additional functional loss such as less movement than normal and pain on movement.  He had pain but it did not significantly limit his functional ability.  Pain could significantly limit functional ability during flare-ups or after repeated use over time but the examiner was unable to express range of motion in degrees during a flare-up or after repeated use as the Veteran could not replicate the range of motion.  He did not have localized tenderness or pain to palpation for joints and did not have guarding or muscle spasms.  His muscle strength testing was normal and his reflexes were normal.  His sensory examination was normal as there was normal sensation to pin prick, vibration and coldness.  The examiner noted that there was no evidence of foot issues such as ulceration or evidence of sensory deficits.  There was no radicular pain or signs of radiculopathy.  The examiner indicated that the Veteran did not have IVDS.  He regularly used a cane and a brace.  No arthritis was documented.  The examiner found that the Veteran's back disability did not impact his ability to work as he could not see why the Veteran could not work.  The examiner also noted that there seemed to be some symptom magnification during the examination and observation afterwards.

In December 2013, a VA AMC medical officer opined that it was at least as likely as not that the Veteran had a diagnosis of degenerative disc disease of the lumbar spine but without a current diagnosis of lumbar radiculopathy of the right lower extremity.  However, lumbar radiculopathy of the right lower extremity was demonstrated during the October 2008 private EMG testing and the November 2008 electrodiagnostic testing.

As noted above, the Board solicited an expert medical opinion from a VHA medical expert to determine whether the Veteran's bilateral foot and radiculopathy of the right lower extremity conditions were etiologically related to his active duty military service, to include as secondary to the Veteran's service-connected lumbosacral strain or service-connected radiculopathy of the left lower extremity.

In a September 2014 letter, a VHA neurosurgeon, after reviewing the Veteran's claims folder, noted that the Veteran reported that his bilateral foot condition had began since his service which included strenuous physical activity.  The reviewer noted that the Veteran sought treatment for pain on both sides of his calf in 1993 which was later diagnosed as a ligament strain.  He also presented with complaints of bilateral shin pain in July 1993 and a questionable bilateral stress fracture was diagnosed.  In April 1994 and July 1994, the Veteran complained mainly of injury and pain in his low back with some radiation to his legs.  

The reviewer indicated that in regards to the bilateral foot condition, all medical records suggested that the Veteran complaints regarding the feet with any type of sensory symptoms with an explicit denial of these symptoms being present in a 2002 clinic visit.  Overall, multiple visits including rheumatology and neurology workups looking for reactive rheumatoid inflammatory and infectious etiologies, as well as diabetes, gout and nutrition related etiologies were ruled out as possible etiologies of the Veteran's bilateral foot symptoms and sensory neuropathy.  The VHA reviewer opined that the Veteran's bilateral foot symptoms, when they did occur following the Veteran's claim in 2010, appeared to have been symmetric with dysesthetic type symptoms in both feet that did not bear any relationship in the low back or radicular pain.

The VHA reviewer indicated that the Veteran had chronic right lower extremity radiculopathy that postdated the onset and progression of his chronic left lower neuropathy which in turn succeeded the onset and progression of his low back pain.  Given the fact that the left lower extremity radiculopathy was being connected to a service disability, it was quite natural and possible that it was more likely than not that the right lower extremity radiculopathy if not a direct consequence of the service connected disability was initiated and progressed at a rate much faster than it would have otherwise given his preexisting service connected disability of the low back and left leg.  The VHA reviewer concluded that the right lower extremity merited service connection.

However, the VHA reviewer believed that the Veteran's bilateral foot condition was a separate condition of a separate and distinct etiology.  An extensive workup of most common etiologies of peripheral neuropathy has yielded negative results.  However, peripheral neuropathy as an entity has many causes and this was likely a condition that the Veteran was suffering from.  The reviewer concluded that he did not think that the Veteran's bilateral foot symptoms merited a service connection.

The reviewer opined that the Veteran's right lower extremity radiculopathy, more likely than not owed its onset and progression beyond the normal course of events to the Veteran's service-connected lumbosacral strain.  The reviewer also opined that the Veteran's bilateral foot pain was not related to the service-connected disability not did it merit linking it to a service-connected disability.

I.  Increased Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and hip pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


1.  Chronic Lumbosacral Strain

The Veteran filed an increased rating claim for his service-connected chronic lumbosacral strain that was received by VA on December 30, 2008.

The Veteran's chronic lumbosacral strain is currently rated as 10 percent disabling for the period from October 29, 2001 and 20 percent disabling for the period from April 19, 2013 under Diagnostic Codes 5237.  

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 10 percent is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Period prior to April 19, 2013

After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's appeal for a rating in excess of 10 percent for a chronic low back strain for the period from October 29, 2001 to April 18, 2013.  

The aforementioned evidence does not reflect any findings that would warrant a rating in excess of 10 percent under the criteria of the General Rating Formula.  

The Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Such impairment was simply not documented.  Forward flexion of the thoracolumbar spine on VA examination in April 2009 was from 0 to 90 degrees with pain beginning at 70 degrees.  Additionally, the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  While there was pain on motion and tenderness, the April 2009 VA examiner determined that there was no limitation due to fatigue, weakness or incoordination noted.

The Board also notes that the April 2009 VA examiner noted that the Veteran complained of daily flare-ups of back pain that caused him to seek self-imposed bedrest when he returned home from his day's work.  The Veteran did not contact his healthcare provider during these flare-ups and he continued to be able to work.  Thus, the Veteran's flare-ups are relatively infrequent and fairly short in duration and based on the frequency and duration of such episodes, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 10 percent rating for this period.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain and tenderness, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

The provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability during this time period because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

On VA examination in April 2009, the Veteran again complained of daily flare-ups of back pain that caused him to seek self-imposed bedrest when he returned home from his day's work.  The Board notes that there is, however, no evidence of bed rest as prescribed by a doctor.  As noted above, an increased 20 percent rating for this period required incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Therefore, a rating in excess of 10 percent based on incapacitating episodes is not warranted for the period prior to April 19, 2013.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

In sum, an evaluation in excess of 10 percent rating for a lumbosacral strain for the period prior to April 19, 2013 is not warranted.  

Period since April 19, 2013

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent at any time relevant to the decision as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the April 2013 and August 2013 VA examination reports that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a rating in excess of a 20 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

The Board notes that the April 2013 VA examiner noted that the Veteran reported flare-ups as he had pain on a daily basis which sometimes worsened.  The Veteran also reported that he frequently missed work secondary to his back pain and had missed as much as 30 days in the year due to back pain.  Additionally, the August 2013 VA examiner noted that the Veteran reported flare-ups sometimes with stiffness and chronic pain.  These flare-ups occurred 8 to 10 times per years, lasted 2 to 3 days and when flare-ups occurred, the Veteran put himself to bed or took it easy.  

However, the Board also notes that the August 2013 VA examiner also found that the Veteran's back disability did not impact his ability to work as he could not see why the Veteran could not work.  The examiner also noted that there seemed to be some symptom magnification during the examination and observation afterwards.

Therefore, even with the reports of flare-ups, the Board finds that the overall impairment resulting from his back disability would still more closely approximate no more than a 20 percent rating for the period since April 19, 2013.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of a disability rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Specifically, the April 2013 VA examiner indicated that the Veteran's intervertebral disc syndrome of the thoracolumbar spine resulted in less than 1 week of incapacitating episodes over the past 12 months.   Additionally, the August 2013 VA examiner noted that during the past 12 months, there were no incapacitating episodes for the thoracolumbar spine region.

Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014). 

In sum, an evaluation in excess of 20 percent rating for a lumbosacral strain for the period since April 19, 2013 is not warranted.  

      2.  Radiculopathy of the Left Lower Extremity

As noted above, in the May 2009 rating decision, the RO, in part, granted service connection for radiculopathy of the left lower extremity at an initial 10 percent disability rating, effective November 25, 2008 under Diagnostic Code 8520.

Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his left lower extremity neurological symptoms as there is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  The evidence demonstrates that the Veteran has complained of pain radiating from his low back, down his legs, and into his feet.  Additionally, a July 2013 VA sensory examination noted decreased sensation in the bilateral lower leg/ankle and feet. 

However, there is no evidence of muscle loss or atrophy, and the Veteran had normal reflexes.  Thus, while the Veteran reported radicular pain and there is objective evidence of sensory loss in part of the left lower extremity, there is no evidence of diminished reflexes, atrophy, or loss of muscle tone, and none of the VA examiners indicated that these sensory deficits resulted in an altered gait.  Further, multiple VA treatment reports and an EMG specifically described the Veteran's neurological symptoms as mild while the most recent VA examination in August 2013 noted no radicular symptoms.

In light of the above, the evidence of record does not support an initial rating of 20 percent for moderate symptoms under Diagnostic Code 8520, as the medical evidence as a whole supports a disability picture consistent with no more than mild incomplete paralysis of the sciatic nerve. 

While the Veteran is competent to describe the radiating symptoms, the medical evidence of record demonstrates that manifestations of the Veteran's service-connected radiculopathy of the left lower extremity is wholly sensory and are mild in degree. 

In light of his symptoms and clinical findings, the Board concludes that these neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the lower extremity contemplated by the current 10 percent evaluation assigned for the radiculopathy of the left lower extremity.

3.  Radiculopathy of the Right Lower Extremity

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a separate compensable rating for radiculopathy of his right lower extremity is warranted. 

The Board notes that there is conflicting evidence as to whether the Veteran has radiculopathy of the right lower extremity.  Notably, a private October 2008 motor nerve study demonstrated a diagnostic impression of lumbar L4-5 radiculopathy of the bilateral lower extremities while VA neurodiagnostic testing in November 2008 revealed radiculopathy of only the left lower extremity.  The April 2013 VA examiner found that his sensory examination noted decreased sensation in the bilateral lower leg/ankle and feet while the August 2013 found that there were no symptoms of radiculopathy.  
 
As noted above, in April 2014, the Board referred the case to the VHA of the VA for a medical opinion to specifically address whether the Veteran has radiculopathy of the right lower extremity and whether it was etiologically related to his active duty military service, to include as secondary to the Veteran's service-connected lumbosacral strain or service-connected radiculopathy of the left lower extremity.  

In the September 2014 opinion, the VHA reviewer found that the Veteran had a diagnosis of chronic right lower extremity radiculopathy and opined that it was more likely than not that this radiculopathy was initiated and progressed at a rate much faster than it would have otherwise given his preexisting service connected disability of the low back and left leg.  The VHA reviewer concluded that the right lower extremity merited service connection.

Accordingly, as the VHA reviewer found that the Veteran has a current diagnosis of chronic right lower extremity radiculopathy that has been aggravated by his service-connected low back disability, the Board finds that service connection is warranted.

As addressed above, VA examination and treatment records have demonstrated that the Veteran's neurologic abnormalities approximate no more than mild incomplete paralysis of the sciatic nerve of the lower extremity contemplated by an initial 10 percent evaluation assigned for the radiculopathy of the right lower extremity.

For the foregoing reasons, the Board finds in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve in the right lower extremity.

4.  Extraschedular evaluation

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected chronic lumbosacral strain  and radiculopathy of the lower left extremity disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected chronic lumbosacral strain and radiculopathy of the lower left extremity disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

II. Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2014). This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2014).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded. In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied. In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board notes that the Veteran initially claimed that his bilateral foot disability was due to or aggravated by service-connected lumbosacral strain and radiculopathy disabilities, however, since September 2010, he has also claimed that his current bilateral foot condition was incurred in or aggravated by military service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral foot condition manifested by symptoms of constant burning pain and intermittent swelling, to include as due to or aggravated by service-connected chronic lumbosacral strain and radiculopathy is not warranted.

As noted above, there is a current diagnosis of peripheral neuropathy of the feet; hence, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a direct basis, as noted above, with the exception of treatment for friction blisters on his feet on two occasions in December 1992, there are no complaints, findings, or diagnosis pertaining to pain in either foot in the service treatment records.  

Additionally, while the Veteran alleged for the first time in a September 2010 statement that he experienced bilateral foot problems during service, the Board notes that while the Veteran sought treatment for back pain in October 1992, April 1993, October 1993, April 1994, and July 1993, there was either no mention of foot pain or it was explicitly noted that foot pain or pain below the knees was denied.  VA and private treatment records associated with the claims file dated since 2001, and VA spine examination reports dated in February 2002 and February 2007, are negative for complaints, findings, or diagnosis pertaining to either foot.  In fact, the Veteran explicitly denied symptoms extending to his feet during the February 2002 examination.

Regarding a link between the Veteran's bilateral foot disability and service on a direct basis, the Board notes that there are conflicting medical opinions of record addressing the possibility of such a relationship.  As noted above, the April 2013 VA examiner concluded that there was a greater than 50 percent likelihood that the Veteran's symptoms of sensory polyneuropathy of unknown etiology diagnosed in 2008 were incurred during military service. 

Conversely, a July 2013 VA AMC medical officer concluded that it was it was less likely than not that the Veteran's claimed foot condition, to include constant burning pain and intermittent swelling, incurred or was caused by his military service.  

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the July 2013 opinion of the VA AMC medical officer to be the most probative.  Regarding the April 2013 opinion of the VA examiner that there was a greater than 50 percent likelihood that the Veteran's symptoms of sensory polyneuropathy of unknown etiology diagnosed in 2008 were incurred during military service, the Board notes that no rationale was provided for this April 2013 opinion and the VA physician did not provide any specific evidentiary or medical basis for the opinion.  Additionally, the Board also notes that the physician noted that the Veteran had a diagnosis of peripheral neuropathy of the feet which was diagnosed in January 1996.  However, there is no evidence in the claims file to corroborate the assertion of a January 1996 diagnosis of peripheral neuropathy.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  

In contrast, the July 2013 opinion of the VA AMC medical officer had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the April 2013 VA physician's opinion.  The July 2013 VA AMC medical officer also specifically addressed the absence of foot complaints in the Veteran's service treatment records.

For these reasons the Board finds the July 2013 VA AMC medical officer 's opinion to be the most probative regarding the issue of whether the Veteran's current bilateral foot disability is related to service on a direct basis.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Regarding service connection on a secondary basis, the Board again notes that there is conflicting evidence as to whether the Veteran's current bilateral foot disability was caused or had been permanently aggravated by his service-connected low back or radiculopathy disabilities.  As noted above, in an April 2013 letter, a private chiropractor opined that the Veteran's bilateral foot issues were service related as they were related to a bilateral radiculopathy resulting from the lumbar spine and related L5/S1 disc pathology.  

Conversely, an April 2009 VA examiner and a July 2013 VA AMC medical officer opined that the Veteran's bilateral foot disability was not caused or aggravated by his service-connected lumbosacral strain disability.  Additionally, as noted above, in September 2014, a VHA specialist opined that the Veteran's bilateral foot disability was less likely than not caused or permanently aggravated by the Veteran's service-connected lumbosacral strain and left leg pain.

In this regard, the Board again notes that it may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens; supra. An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri; supra.

In this instance, the Board finds that the September 2014 opinion of the VHA reviewer to be the most probative.  This opinion is significantly more thorough, and contains a far more detailed rationale, than the favorable April 2013 private chiropractor's opinion.  Per the April 2014 Board instructions, the September 2014 VHA reviewer specifically identified all disabilities of the bilateral feet and determined whether the Veteran's bilateral foot and radiculopathy of the right lower extremity conditions were etiologically related to his active duty military service, to include as secondary to the Veteran's service-connected lumbosacral strain or service-connected radiculopathy of the left lower extremity.  The VHA reviewer noted that the past medical history of all of the Veteran's complaints regarding the feet with any type of sensory symptoms which included his denial of symptoms in 2002.  He also noted that while an extensive workup of most common etiologies of peripheral neuropathy has yielded negative results, peripheral neuropathy was likely a condition that the Veteran was suffering from as the Veteran's bilateral foot condition was a separate condition of a separate and distinct etiology.  

The September 2014 VHA reviewer also provided a rationale for his conclusions when determining that it was less likely than not that the Veteran's bilateral foot disability was less likely than not caused or permanently aggravated by the Veteran's service-connected lumbosacral strain and left leg pain.

Given the detailed explanation for the opinion rendered, which included a discussion of medical literature on the subject in light of the facts and circumstances of the Veteran's particular case, the Board finds the September 2014 VHA reviewer's assessment to be the most probative.  

Accordingly, the Board finds that service connection for a bilateral foot condition manifested by symptoms of constant burning pain and intermittent swelling, to include as due to or aggravated by service-connected chronic lumbosacral strain and radiculopathy disability is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed bilateral foot disability.  To the extent that the Veteran herself contends that a medical relationship exists between his claimed current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a bilateral foot disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the bilateral foot disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, multiple VA examiners and the September 2014 VHA reviewer provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners and September 2014 VHA reviewer's opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Thus, the Veteran and his representative's lay assertions that there is a relationship between his claimed bilateral foot disability and service, to include as secondary to a service-connected disability, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  


ORDER

Entitlement to a rating in excess of 10 percent for the period prior to April 19, 2013 for a chronic lumbosacral strain is denied.
 

Entitlement to a rating in excess of 20 percent for the period since April 19, 2013 for a chronic lumbosacral strain is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity is denied.

Entitlement to a separate disability rating of 10 percent for lumbar radiculopathy of the right lower extremity is granted, subject to the regulations governing the award of monetary benefits.
 
Entitlement to service connection for a distinct bilateral foot condition manifested by symptoms of constant burning pain and intermittent swelling, to include as due to or aggravated by service-connected chronic lumbosacral strain and radiculopathy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


